                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

JOHN MARTIN                                         §

VS.                                                 §                 CIVIL ACTION NO. 1:20cv6

MICHAEL UNIT MED. INFIRMARY                         §

                            MEMORANDUM OPINION AND ORDER

        John Martin, an inmate confined in the LeBlanc Unit of the Texas Department of Criminal

Justice, Correctional Institutions Division, brings this civil rights action.
                                                Analysis

        The Civil Rights Act, 42 U.S.C. § 1981, et. seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue is controlled by 28 U.S.C. § 1391.

        When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose.

        Plaintiff complains of events which occurred at the Michael Unit, which is located in

Anderson County. In addition, the defendants appear to reside in Anderson County. Plaintiff’s

claims concerning such events therefore arose in Anderson County. Pursuant to 28 U.S.C. § 124,

Anderson County is located in the Eastern District of Texas. As a result, venue regarding plaintiff’s

claims is proper in this court.

        However, while Anderson County is in the Eastern District of Texas, it is in the Tyler

Division, rather than the Beaumont Division. None of the events complained of in this lawsuit

occurred within the Beaumont Division. Nor do any of the defendants reside in the Beaumont

Division.

        When a case is filed in the wrong division, the court “shall dismiss, or if it be in the interests

of justice, transfer such case to any district or division in which it could have been brought.” 28
 .




U.S.C. § 1406(a). Accordingly, plaintiff's claims will be transferred to the Tyler Division of this

court.

                                              ORDER

         For the reasons set forth above, it is ORDERED that this matter is transferred to the Tyler

Division of this court.


                     SIGNED this the 27th day of January, 2020.




                                                       ____________________________________
                                                       KEITH F. GIBLIN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 2
